09/20/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0268



                                    No. DA 20-0268


STATE OF MONTANA,

                Respondent and Appellee,

         v.

DESIRAE ELLEN MCDONOUGH,

                Petitioner and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including October 26, 2021, within which to prepare, serve, and file its response

brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         September 20 2021